Citation Nr: 0310612	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to a rating in excess of 10 percent for sinus 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to March 1978.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California, which denied a 
compensable rating for sinus headaches, and a June 2000 
decision which denied service connection for dysthymia 
(claimed secondary to the service-connected sinus headaches).  
By an August 1996 RO decision, the rating for sinus headaches 
was increased to 10 percent.  In view of AB v. Brown, 6 Vet. 
App. 35 (1993), the claim remains in controversy where less 
than the maximum available benefit is awarded.  

The veteran appeared for a personal hearing at the Chicago RO 
in June 1996.  In September 2002, the Board arranged 
additional development.  The additional development has been 
completed, and that matter is addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for enhanced notice and assistance to claimants.  The 
duty to notify the veteran specifically includes that he must 
be notified what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.

Here, there is no indication that the veteran received 
notification of the VCAA and implementing regulations.  
Further, the evidence obtained pursuant to the Board's 
September 2002 request for additional development has not 
been considered in the first instance by the AOJ.  
Accordingly, under the U.S. Court of Appeals for Veterans 
Claims and Federal Circuit cases cited above, the Board has 
no recourse but to remand the case for correction of notice 
deficiencies, to complete development assistance, and for 
initial AOJ consideration of additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claims.  He should be 
specifically notified of what he needs to 
establish his claims, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.  

2.  The RO should consider the additional 
evidence obtained by the Board.  The RO 
should also determine if any further 
assistance or notification to the veteran 
is required, including under the VCAA.  
If so, such should be accomplished.  The 
RO should then readjudicate the claims.  
If either remains denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


